Citation Nr: 0904000	
Decision Date: 02/04/09    Archive Date: 02/12/09

DOCKET NO.  06-15 088	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUES


1.  Entitlement to service connection for Meniere's disease.

2.  Entitlement to service connection for a headache 
disorder, to include as secondary to service-connected 
tinnitus and bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Richard J. Mahlin, Attorney at 
Law


ATTORNEY FOR THE BOARD

David S. Ames, Associate Counsel


INTRODUCTION

The veteran served on active duty from August 1968 to August 
1971.

This matter comes properly before the Board of Veterans' 
Appeals (Board) on appeal from a rating decision by the 
Department of Veterans Affairs (VA) Regional Office in 
Lincoln, Nebraska (RO).  This case was remanded by the Board 
in July 2008 for additional development.


FINDINGS OF FACT

1.  The medical evidence of record does not show that the 
veteran has a current diagnosis of Meniere's disease.

2.  The medical evidence of record does not show that the 
veteran's currently diagnosed headache disorder is related to 
military service or to a service-connected disability. 


CONCLUSIONS OF LAW

1.  Meniere's disease was not incurred in, or aggravated by, 
active military service.  38 U.S.C.A. §§ 1110, 5103A, 5107 
(West 2002); 38 C.F.R. § 3.303 (2008).

2.  A headache disorder was not incurred in, or aggravated 
by, active military service, nor is it proximately due to, or 
aggravated by, a service-connected disability.  38 U.S.C.A. 
§§ 1110, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.310 
(2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

With respect to the veteran's claims, VA has met all 
statutory and regulatory notice and duty to assist 
provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126 (West 2002 & Supp. 2006); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326 (2008).  Prior to initial 
adjudication, a letter dated in April 2005 satisfied the duty 
to notify provisions.  An additional letter was also provided 
to the veteran in March 2006, after which the claims were 
readjudicated.  See 38 C.F.R. § 3.159(b)(1); Overton v. 
Nicholson, 20 Vet. App. 427 (2006); see also Dingess/Hartman 
v. Nicholson, 19 Vet. App. 473 (2006).  The veteran's service 
treatment records, VA medical treatment records, and 
indicated private medical records have been obtained.  VA 
examinations were provided to the veteran in connection with 
his claims.  There is no indication in the record that 
additional evidence relevant to the issues decided herein is 
available and not part of the claims file.  As there is no 
indication that any failure on the part of VA to provide 
additional notice or assistance reasonably affects the 
outcome of this case, the Board finds that any such failure 
is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 537 
(2006); see also Dingess/Hartman, 19 Vet. App. 473.  Further, 
the purpose behind the notice requirement has been satisfied 
because the veteran has been afforded a meaningful 
opportunity to participate effectively in the processing of 
his claims, to include the opportunity to present pertinent 
evidence.

Meniere's Disease

Generally, service connection may be granted for a disability 
resulting from disease or injury incurred in or aggravated by 
active military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 
3.303(a).  In addition, service connection may be granted for 
any disease diagnosed after discharge, when all the evidence 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

In order to establish service connection for the claimed 
disorders, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999).  The determination as to whether these requirements 
are met is based on an analysis of all the evidence of record 
and the evaluation of its credibility and probative value.  
See Baldwin v. West, 13 Vet. App. 1, 8 (1999).

The veteran's service treatment records show multiple 
complaints and diagnoses of hearing loss and tinnitus.

After separation from military service, a June 1973 VA 
medical examination report gave a diagnosis of bilateral 
sensorineural hearing loss.  The medical evidence of record 
shows that bilateral hearing loss has been consistently 
diagnosed since June 1973.

In a September 1978 VA audiological examination report, the 
veteran complained of tinnitus.  The medical evidence of 
record shows that tinnitus has been consistently diagnosed 
since September 1978.

A September 2008 VA ear diseases examination report stated 
that the veteran's claims file had been reviewed.  The 
examiner summarized the veteran's medical history and 
conducted physical and audiological examinations.  The 
diagnoses were bilateral sensorineural hearing loss and 
tinnitus.  The examiner stated that

I do not believe that the veteran suffers 
from Meniere's disease.  His symptoms are 
not consistent with this.  He does have 
hearing loss and tinnitus, and he has 
occasional episodes where he has more 
aural fullness with his tinnitus; 
however, these are not associated with 
any balance difficulties or any 
fluctuating hearing.  His hearing loss 
has been stable since 2006.  This also is 
not consistent with a Meniere's disease.  
Since he does have some balance 
difficulties in the mornings, however, I 
have asked that he obtain a 
[videonystagmograph (VNG)] in order to 
further evaluate his vestibular system.  
I will make an amendment to this report 
once those results are available, but at 
this time, I do not believe he suffers 
from Meniere's disease.

In an October 2008 addendum, the VA physician who wrote the 
September 2008 VA ear diseases examination report stated that 
the veteran's VNG had been reviewed.  The examiner stated 
that "the VNG further supports the veteran NOT suffering 
from Meniere's disease.  Therefore, I believe it is LESS 
likely than not that the veteran has Meniere's disease."

The medical evidence of record does not show that the veteran 
has a current diagnosis of Meniere's disease.  The veteran's 
service treatment records are negative for any diagnosis of 
Meniere's disease, and none of the post-service medical 
records include a diagnosis of Meniere's disease.  The only 
medical evidence of record which addresses whether the 
veteran has a diagnosis of Meniere's disease are the 
September 2008 VA ear diseases examination report and the 
October 2008 addendum.  These reports stated that the 
examiner did not believe that the veteran had Meniere's 
disease.  The existence of a current disability is the 
cornerstone of a claim for VA disability compensation.  See 
Degmetich v. Brown, 104 F. 3d 1328 (1997) (holding that the 
VA's and the United States Court of Appeals for Veterans 
Claims' interpretation of sections 1110 and 1131 of the 
statute as requiring the existence of a present disability 
for VA compensation purposes cannot be considered arbitrary 
and therefore the decision based on that interpretation must 
be affirmed); see also Gilpin v. West, 155 F.3d 1353 (Fed. 
Cir. 1998).

The veteran's statements alone are not sufficient to prove 
that he has a current diagnosis of Meniere's disease.  
Medical diagnosis and causation involve questions that are 
beyond the range of common experience and common knowledge 
and require the special knowledge and experience of a trained 
physician.  As he is not a physician, the veteran is not 
competent to make a determination that he has a current 
diagnosis of Meniere's disease.  Espiritu v. Derwinski, 2 
Vet. App. 492, 495 (1992); Grottveit v. Brown, 5 Vet. App. 
91, 93 (1993).  Accordingly, there is no medical evidence of 
record that the veteran has ever had a diagnosis of Meniere's 
disease during the pendency of this appeal.  As such, service 
connection for Meniere's disease is not warranted.

In reaching this decision, the Board considered the doctrine 
of reasonable doubt.  However, as there is no medical 
evidence that the veteran has ever had a diagnosis of 
Meniere's disease during the pendency of this appeal, the 
doctrine is not for application.  Gilbert v. Derwinski, 1 
Vet. App. 49 (1990).

Headache Disorder

Service connection may be established on a secondary basis 
for a disability which is shown to be proximately due to or 
the result of a service connected disease or injury.  38 
C.F.R. § 3.310(a).  Establishing service connection on a 
secondary basis requires evidence sufficient to show (1) that 
a current disability exists and (2) that the current 
disability was either (a) caused by a service connected 
disability or (b) aggravated by a service connected 
disability.  Id.; Allen v. Brown, 7 Vet. App. 439, 488 (1995) 
(en banc).

In a June 1971 service medical report, the veteran complained 
of multiple symptoms, including a headache.  After physical 
examination, the diagnosis was upper respiratory infection.  
On the veteran's June 1971 separation report of medical 
history, the veteran indicated that he did not have and had 
never had frequent or severe headaches.

After separation from military service, in a March 2002 VA 
outpatient medical report, the veteran denied any history of 
headaches.

In a July 2002 VA outpatient medical report, the veteran 
denied any history of headaches.

In a July 2005 private medical report, the veteran complained 
of "terrible headaches" which had increased in severity 
over the previous year.  The veteran reported having 
headaches since separation from military service.  He 
reported that he had tinnitus and that the headaches 
"seemed" to correspond with them.  The veteran reported 
that over the previous year he had been waking up at night 
with very loud tinnitus and headaches.  He denied 
neurological problems with the headaches except for tinnitus.  
After physical examination, the assessment was "[c]hronic 
headache in the middle of the night, but yet headache that 
has changed."

A September 2008 VA neurological disorders examination report 
stated that the veteran's claims file had been reviewed.  The 
veteran complained of weekly migraines that were not 
prostrating.  After neurological examination, the diagnosis 
was tension headaches.  The examiner stated that 

there are many cases where tinnitus is so 
loud, that it can cause headaches.  
However, the veteran also has other 
contributory factors (to his headaches) 
which include many years of truck driving 
duties, which can easily contribute to 
his hearing loss and tinnitus, and also a 
history of hypertension.

Concerning his service-connected 
disabilities, the only item I can find 
that would related to his headaches would 
be the tinnitus, as it appears to be very 
loud.  Therefore, I feel it is at least 
as likely as not that the tinnitus is a 
contributing factor to his tension 
headaches, because a[t] times, tinnitus 
can be bothersome enough to play into 
tension-type headaches.  In addition, he 
does not have other contributing factors, 
as noted above.

A September 2008 VA ear diseases examination report stated 
that the veteran's claims file had been reviewed.  The 
examiner summarized the veteran's medical history and 
conducted physical and audiological examinations.  The 
diagnoses were bilateral sensorineural hearing loss and 
tinnitus.  The examiner stated that

I do not find any evidence that [the 
veteran's bilateral hearing loss and 
tinnitus] is the etiology of the 
headache.  Again, he notes no increase in 
headache symptoms when he has the spells 
of aural fullness and the increasing 
tinnitus.  He states his headaches are 
typically present in the morning.  To 
find that he headaches are related to his 
tinnitus and hearing loss would be a 
highly unusual finding, and it would 
require mere speculation on my part to 
say that the two are related.

In an October 2008 addendum, the VA physician who wrote the 
September 2008 VA neurological disorders examination report 
stated that the veteran had undergone ear, nose, and throat 
(ENT)

specialty evaluation along with VNG 
testing.  The ENT physician stated it 
would [be] resorting to mere speculation 
to state whether headaches were 
specifically due to tinnitus.  He stated 
that this would be a very unusual 
finding.  The subsequent VNG testing was 
performed and did not show any specific 
findings, according to the ENT physician.

At the time [the veteran] was seen by 
this examiner, I made comments as to the 
relationship between headaches and his 
loud tinnitus, as I was under the 
assumption that if his tinnitus was so 
loud, it could easily play into 
headaches.  However, [t]he ENT specialty 
physician has said that there is no 
relationship between these.  Therefore, I 
agree with the specialty examiner's 
commentary that any relationship between 
the two would be speculative.  He states 
reasons and basis why.

The medical evidence of record does not show that the 
veteran's currently diagnosed headache disorder is related to 
military service or to a service-connected disability.  While 
the veteran did complain of headaches in a service medical 
report, it was just one of several complaints that were 
diagnosed as an upper respiratory infection.  The veteran 
also reported no history of frequent or severe headaches 
during military service.  While the veteran has a current 
diagnosis of a headache disorder, there is no medical 
evidence of record that it was diagnosed prior to July 2005, 
approximately 34 years after separation from military 
service.  See Mense v. Derwinski, 1 Vet. App. 354, 356 (1991) 
(holding that VA did not err in denying service connection 
when the veteran failed to provide evidence which 
demonstrated continuity of symptomatology, and failed to 
account for the lengthy time period for which there is no 
clinical documentation of his low back condition).  
Furthermore, while the veteran has reported that he has 
experienced headaches since military service, this is not 
consistent with the medical evidence of record.  
Specifically, in the March 2002 and July 2002 VA outpatient 
medical reports, the veteran reported no history of 
headaches.

In addition, there is no competent medical evidence of record 
that relates the veteran's currently diagnosed headache 
disorder to military service or to a service-connected 
disability.  The only medical evidence of record which 
provides such a nexus is the September 2008 VA neurological 
disorders examination report.  However, the examiner who 
provided that opinion subsequently reversed his opinion in 
the October 2008 addendum based on further medical testing 
that had occurred between the time of the original opinion 
and the addendum.  As such, the September 2008 VA 
neurological disorders examination report is not competent 
etiological evidence, as the examiner has since refuted his 
own statements.  The veteran's statements alone are not 
sufficient to prove that his currently diagnosed headache 
disorder is related to military service or to a 
service-connected disability.  Espiritu, 2 Vet. App. at 495; 
Grottveit, 5 Vet. App. at 93.  Accordingly, there is no 
competent medical evidence of record which relates the 
veteran's currently diagnosed headache disorder to military 
service or to a service-connected disability.  As such, 
service connection for a headache disorder is not warranted.

In reaching this decision, the Board considered the doctrine 
of reasonable doubt.  However, as there is no competent 
medical evidence of record which relates the veteran's 
currently diagnosed headache disorder to military service or 
to a service-connected disability, the doctrine is not for 
application.  Gilbert, 1 Vet. App. 49.


ORDER

Service connection for Meniere's disease is denied.

Service connection for a headache disorder, to include as 
secondary to service-connected tinnitus and bilateral hearing 
loss, is denied.



____________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


